        Case 5:19-cv-00601-HE Document 1-1 Filed 07/02/19 Page 1 of 10
                                                                      6tivY'ud t G'z -te
                                                                  ,hoS ttt<,r fiA".           g-2-t?
                      IN THE DISTzuCT COURT OF KIOWA COTINTY
                                STATE OF OKLAHOMA
                                                                                     -.dldifu
CALLEN PROPERTIES, LLC, an Oklahoma                   )                           i0,9 t{Ar   28 ,{
limited liability company,                            )                                                    11:59
                                                      )                       l(r,Y rri:                       i., ,
                      Plaintiff,                      )
                                                      )
VS                                                    )      CASE NO. CJ:J[Ty5O2&--_            :'   a,,   U   Iy
                                                      )
NICK CALLEN, an individual, and JOSEPH                )      Judge: B. Leverett
SETH CAILEN, an individual, CLINTON                   )
RAY BIRCHELL, an individual, WESNER                   )
WESNER & RAINBOLT, PLLC, an Oklahoma                  )
professional timited liability company, MARK          )
WESNER, an individual, FARM CREDIT OF                 )
WESTERN OKLAHOMA, FLCA a wholly                       )
owned subsidiary of FARM CREDIT OF                    )
WESTERN OKLAHOMA, ACA, and                            )
UMTED STATES OF AMEzuCA ACTING                        )
THROUGH THE FARM SERVICE AGENCY,                      )
a Division of the United States Department of         )
Agriculture,                                          )
                                                      )
                      Defendants.                     )
                                                      )

                                   THIRD AMEN'DED PETITION

       COMES NOW, Callen Properties, LLC, Plaintiff in the above styled and numbered cause,

and pursuant to the provisions of   Title 12 O.S. S2015 files its Third Amended Petition asserting

claims against additional party Defendants, Clinton Ray Birchell ("Birchell"), Wesner Wesner           &

Rainbolt, PLLC, Mark Wesner, an individual (collectively, "Wesner"), Farm Credit of Westem

Oklahoma, FLCA. a wholly owned subsidiary of Farm Credit of Western Oklahoma, ACA ("Farm

Credit"), and The United States of America acting through the Farm Service Agency,     a   Division of

the United States Department of Agriculture ("Farm Service Agency"). In support of its claims,

Plaintiff makes the following allegations and averments, to wit


                                            EXHIBIT 1
        Case 5:19-cv-00601-HE Document 1-1 Filed 07/02/19 Page 2 of 10




                              FACTS COMMON TO ALL CLAIMS

        1.       That each and every allegation and averment set forth in Plaintiffs original Petition,

First Amended Petition, and Second Amended Petition are incorporated by reference herein as if

fully reset forth;

        2.       That on Decembet 12'h,2018, this Court entered an Order appointing Sara M,l.phy

of the Legacy Legal Center as guardian over the estate of Defendant, Nick Callen. Further, that

Order expressly revoked the Power of Attomey previously held by Defendant, Seth Callen over his

father, Nick Callen;

        3.      That on information and beliel Defendant, Nick Callen was at all times material

hereto an incapacitated person unable to act either for himself or for the interests ofothers including

Plaintiff, Callen Properties, LLC;

        4.      That at no time was Defendant, Nick Callen authorized to act on behalf of Plaintiff,

Callen Properties, LLC;

        5.      That despite Defendant, Nick Callen's incapacity and lack of authority, Plakrtiff

discovered an "Oklahoma Uniform Contract ofSale ofReal Estate" (the "Contract") dated       April   15m,


201 8 between   Callen Properties, LLC and Defendant, Birchell for the sale of a 320 acre tract of

PlaintifPs land to Birchell (the "Subject Properfy");

        6.      That although the Contract purports to bear the signature ofDefendant, Nick Callen,

on information and beliel the signature appearing on the Contuact is not in fact the signature of

Defendant, Nick Callen, but is instead a forgery ofhis signature r.rndertaken by his son, Defendant,

Seth Callen;

        7.      That on information and   beliel Defendant, Birchell knew or should have known that

the signature appearing on the Contract was not the signature of Nick Callen and was, in fact, a
        Case 5:19-cv-00601-HE Document 1-1 Filed 07/02/19 Page 3 of 10




forgery ofhis signature by Defendant, Seth Callen;

        8.          That on information and beliei Defendant, Birchell knew or had reason to know that

Seth callen was not a member or manager of callen Properties,            LLC and further that he had no

authority to act for or bind that company;

       9.           That Defendant, Wesner was retained to and did act as agent for title, escrow and

closing of the saie ofthe Subject Property;

        10.         That in its capacity as agent for title, escrow and closing, Wesner did oversee the

"closing" of the sale ofthe Subject Property including but not limited to verification oltitle status

and authority, creation of the instruments of transfer      olthe   Subj ect   Property and collection and

distribution of the proceeds thereof;

        I   1   .   That Wesner knew or should have known that the o*.ner of record of the Subject

Property was ari Oklahoma limited liability company;

        12.         That at no time was Plaintiffor any of its members or managers contacted by Wesner

with regard to the sale ofthe Subject Properly and its authorization of the same;

        13.         That at no time was any request made by Wesner to Callen Properties, LLC for

provision of the operational documents goveming the operation of Callen Properties, LLC;

        14.         That the sale of the Subject Property was "c1osed" by Wesner and proceeds

distributed on or about June 14fr, 2018 without the knowledge of Plaintiff or its members or

managers;

        1   5.      That Plaintiff, Callen Properties, LLC received none ofthe proceeds ofthe sale ofthe

Subject Properry;
        Case 5:19-cv-00601-HE Document 1-1 Filed 07/02/19 Page 4 of 10




                 COTINT V - ACTION TO SET ASIDE DEED & QUIET TITLE
                                  (Clinton Ray Birchell)

        16.      That each and every allegation contained hereil at paragraph no.'s 1-15            is


incorporated by relerence as if fully set forth;

        17   .   That on information and belief, Defendant Nick Callen did not execute the Contract

through which Defendant, Birchell acquired his deed to the Subject Properfy, the same having been

forged by Defendant, Seth Callen;

        18.      That Defendant, Nick Callen lacked the mental capacity to execute the Contract or

the deed by which Defendant, Birchell now purports to hold title to the Subject Property;

        19.      That both the Contract and the deed by which Defendant, Birchell now purports to

hold title to the Subj ect Property were procured by fraud;

        20.      That Defendant, Nick Callen was not vested with the authority to execute the deed

by which Defendant, Birchell now purports to hold title to the Subject Property;

        21.      That Defendant, Birchell knew or had reason to know that Nick Callen was not the

owner ofthe Subject Property, lacked the authority to enter into the a contact to sell the Subject

Property, that Seth Callen likewise had no such authority and that the signature of 'Nick Callen" on

the Contract was a forgery undertaken by Seth Callen;

        22.      That by virtue ofthe lack ofcapacity and lack ofauthority ofDefendant, Nick Callen,

and Seth Callen's forgery   ofthe Contract, the    deed by which Defendant,   Birchell now purports to

hold title to the Subject Property is void;

        23.      That Birchell has no rightful claim in and to the Subject Property;

        WHEREFORE, above premises considered, Plaintiff, Cal1en Properties, LLC respectfully

prays this Court grant the reliefrequested herein and enter a Judgment in favor ofCallen Properties,
        Case 5:19-cv-00601-HE Document 1-1 Filed 07/02/19 Page 5 of 10




LLC and against Defendant, Clinton Ray Birchell determining the deed by which said Defendant

purports to hold title to the Subject Properly is void, restoring title to and ownership ofthe Subject

Property to Ca11en Properties, LLC and barring Defendant, Birchell ftom asserting any claim in or

to the Subject Property adverse to Plaintiff.

           COUNT VI - ACTION TO CANCEL MORTGAGE & QUIET TITLE
       (Farm Credit of ll/estern Oklahoma, FLCA and Farm Service Agency, a Division
                       of the United Slates Department of Agricullure)

       24.      That each and every allegation contained herein at paragraph no.'s 1-23 is

incorporated by reference as if fully set forth;

       25.      That Defendant, Farm Credit may claim some right, title or interest in and to the

Subject Property by virtue ofthat certain Real Estate Mortgage frled at Book 0824,Pa9e777 of the

records of the Kiowa County Clerk (the    " Farm Credit Mortgage");

       26.      That Defendant, Farm Service Agency may claim some right, title or interest in and

to the Subject Property by virlue of that certain Real Estate Mortgage filed at Book 824,Page 782

of the records of the Kiowa County Clerk (the "FSA Mortgage");

       27   .   That on information and belief, the Farm Credit Mortgage and the FSA Mortgage

were given by Defendant, Birchell to Defendants, Farm Credit and FamI Service Agency in exchange

for the extension ofcredit for the express purpose ofacquiring the Subj ect Property and further said

Mortgages were taken with the intention of securing   a   lien upon the real property and improvements

being acquired by Defendant, Birchell;

        28.     That Defendants, Farm Credit and Farm Service Agency are sophisticated private and

public entities well versed in transactions ofthe tlpe complained of hereiri;

       29.      That on information and belief, Defendant, Wesner was engaged by Farm Credit

and/or Farm Service Agency to provide title services associated with Defendant, Birchell's
        Case 5:19-cv-00601-HE Document 1-1 Filed 07/02/19 Page 6 of 10




acquisitio ofthe     Subj ect Property and more specifically to determine the ownership status thereof;


        30.       That therefore, Defendants, Farm Credit and Farm Service Agency knew or should

have known that the Subject Property was owned by Plaintiff and thus were well aware of the

necessity for review of    Plaintifls operational documents for confirmation of corporate authority;

        3   1.    That Defendants, Farm Credit, Farm Service Agency and/or their respective agents

failed to undertake any of the appropriate due diligence associated with a transaction of the type

complained ofhere, despite having had ample opportunity to do so and despite being in the best

position to protect themselves (and Plaintifl) from the bad acts of Defendants, Nick Callen, Seth

Callen and Clinton Birchell;

        32.       That for the reasons set out hereinabove, Defendant, Birchell's deed to the Subject

Property is void and unenforceable and he acquired no estate or interest in and to the Subject

Property and therefore, the Mortgages ofDefendants, Farm Credit and Farm Service Agency are also

invalid and should be cancelled and held for naught;

        33.       That given their respective failures to take any step to protect their interests tkough

the undertaking ofstandard due diligence, Defendants, Farm Credit and Farm Service Agency should

not be heard now to complain of the invalidity oftheir respective Modgages.

        WHEREFORE, above premises considered, Plaintiff, Callen Properties, LLC respectfully

requests this    Cou( enter a Judgment in its favor and against Defendants, Farm Credit and Farm

Service Agency determining the Farm Credit Mortgage and the FSA Mortgage to each be void and

cancelled, directing that the same be released instanter, determining said Defendants to have no

interest or estate in and to the Subject Properfy, and barring said Defendants from asserting any claim

in or to the Subj ect Property adverse to Plaintiff.
        Case 5:19-cv-00601-HE Document 1-1 Filed 07/02/19 Page 7 of 10




                          COUNT VII - PROFESSIONAI NEGLIGENCE
                 (ll/esner lVesner & Rainbolt, PLLC & Mark llesner, an individuatl

        34.      That each and every allegation contained herein at paragraph no.'s l-33 is

incorporated by reference as if fully set forth;

        35.      That Defendant, Wesner is a Iaw firm which was retained to act as agent for title,

escrow and closing ofthe sale ofthe Subject Property;

        36.      That inthis capacity, Wesner owed certain well established duties to all parties to the

transaction complained ofherein, including Plaintiff, Callen Properties, LLC;

        37   .   That encompassed within the duties and obligations undertaken by Wesner were the

obligation to conduct all necessary due diligence including verification ofownership ofthe Subject

Property; verification of the authority of a seller to sell and the buyer to buy the Subj ect Property;

collection ofthe proceeds ofthe sale and creation and./or retention ofthe instruments ofconveyance;

and distribution of the same according to the requtements      ofthe contract presented;

       38.       That at no time did Wesner undertake any effort to verifu the authority (or lack

thereof) ofNick Callen or Seth Callen to act on behaifofor bind Plaintiff, Callen Properties, LLC;

       39.       That at no time did Wesner either request or receive a copy of any ofthe operational

documents of PIaintiff, Callen Properties, LLC;

        40.      That at no time did Wesner request or require the provision of a statement of

corporate authority or other similar document which might arguably establish reasonable relialce

upon the statements and representations of Seth Callen;

       41.       That on information and belief, Wesner never spoke directly with Defendant, Nick

Callen regarding the transaction and instead unilaterally elected to rely upon the statements and

representations of Defendant, Seth Callen;
         Case 5:19-cv-00601-HE Document 1-1 Filed 07/02/19 Page 8 of 10




        42.     That despite the fact that Plaintiff is a corporate entity (LLC), Wesner, based once

again solely on the request ofDefendant, Seth Callen, and without having requested or reviewed any

ofthe operational documents ofPlaintifl unilaterally elected to issue checks totaling $320,000.00

in the following manner:

                a.       Nick Callen:              $263,238.00 ($256,000.00 less closing costs)
                b.       Dale Callen:              $ 1 8,33 3.00
                c.       Paul Callen:              $ 18,333.00
                d.       Mary Janet Callen:        $18,333.00

        43.     That each and every one of these actions and/or inactions by Wesner constitute a

breach of a well defined duty;

        44.     That the duties incumbent upon Wesner regarding the sale ofthe Subject Properfy are

well settled arrd well known to practitioners ofthe legal profession in Oklahoma (including Wesner),

particularly those regularly involved in transactions ofthis type;

        45.     That the failure of Wesner to carry out its duties in relation to this transaction

constitute professional negligence and have resulted in sigrrificant damage to Plaintiff in the form

ofboth the loss ofa sisrificant   asset and the incurrence   ofsignificant costs in the forrn oflegal fees

in an effort to recover the same,

        WHEREFORE, above premises considered, Plaintiff, Callen Properties, LLC respectfully

requests judgment     in its favor and against Wesner for actual damages sustained in an amount in

excess of $75,000.00 and for punitive damages in an amount to be set by         a   jury.

                          COLINT VIII - BREACH OF FIDUCIARY DUTY
                     (Il/esner lVesner & Rainbolt & Mark lVesner, an individual)

       46.      That each and every allegation contai:red herein at paragraph no.'s 1-45 is

incorporated by reference as if fully set forth;

       47.      That by virnre ol having undertaken duties as agent for title, escrow and closing,
           Case 5:19-cv-00601-HE Document 1-1 Filed 07/02/19 Page 9 of 10




Wesner stood in a fiduciary relationship with Plaintiff;

           48.    That the multiple failures ofWesner to carry out its duties as agent for title, escrow

and closing of the transaction for sale   ofthe Subject Properly constitute violations of its fiduciary

dut ies;


           49.    That Plaintiff, Callen Properties, LLC was damaged as a direct result ol Wesner's

violations of its fiduciary duties;

           WHEREFORE, above premises considered, Plaintiff, Callen Properties, LLC respectfully

requests judgment     in its favor and against Wesner for actual damages sustained in an amount in

excess of$75,000.00 and for punitive damages in an amount to be set by        ajury.


                                                      PEC       LY SUBMITTED.




                                                J                BA #19860
                                                                  LEE LEWIS & DOBSON
                                                 13          Street, Suite #1
                                                E     nd, OK 73034
                                                (40s)-330-01 i 8
                                                (40s)-330-0767
                                                JTLeer??edmondlan'offi ce.com
Case 5:19-cv-00601-HE Document 1-1 Filed 07/02/19 Page 10 of 10




                                        RECEIVED
                                           JUN 0 3 ZOtg

                                     U.S.ATTY, WDOK
